February 06, 2009


Mr. Robert Craig Stern
Killeen & Stern, P.C.
400 Poydras Street, Suite 1710
New Orleans, LA 70130


Honorable Levi James Benton
215th Judicial District Court
201 Caroline, 13th Floor
Houston, TX 77002
Mr. Robert Joseph Killeen Jr.
Killeen & Stern, P.C.
8 Greenway Plaza, Suite 614
Houston, TX 77046


Mr. Neil D. Kelly
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002

RE:   Case Number:  08-0977
      Court of Appeals Number:  01-08-00782-CV
      Trial Court Number:  2008-53948

Style:      IN RE  RUBEN S. MARTIN III

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Troy Ray Ford      |
|   |Mr. Robert Summers     |
|   |Mr. David N. Kitner    |
|   |Ms. Theresa Chang      |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Chris Booth        |